Exhibit A
 1                                            THE HONORABLE JUDGE BENJAMIN H. SETTLE

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 8

 9   ALLISON N. RANDAL, an individual,                 NO. 3:18-cv-6002 BHS

10                               Plaintiff,            PLAINTIFF’S PRETRIAL STATEMENT
            v.
11                                                     TRIAL DATE: OCTOBER 20, 2020
     XPO LOGISTICS, INC., a Delaware
12   corporation conducting business in the State of
     Washington; MICHAEL D. MICHELENA, an
13   individual employed by XPO LOGISTICS,
     INC.
14                           Defendants.

15

16                                    I. FEDERAL JURISDICTION

17          Pursuant to 28 U.S.C. §1332(a)(1), this Court has diversity jurisdiction because

18   Plaintiff does not share a state of citizenship with the Defendants. This Court also has

19   jurisdiction based on the amount in controversy, which exceeds $75,000. Venue is proper in

20   the Western District of Washington, pursuant to 28 U.S.C. §1391(b)(2) and (c)(2), because a

21   substantial part of the events or omission giving rise to the claims herein occurred in Lewis

22   County and Defendants are subject to this court’s personal jurisdiction with respect to the

23   civil action in question.
                                                             WASHINGTON INJURY LAWYERS, PLLC
24   PLAINTIFF’S PRETRIAL STATEMENT – Page 1                     1001 Fourth Avenue, Suite 3200
                                                                     Seattle, Washington 98154
25                                                          Phone: (425) 312-3057 | Fax: (206) 866-0208

26
 1                                   II. CLAIMS AND DEFENSES

 2          Plaintiff Allison Randal pursues personal injury claims against Defendants for her

 3   ongoing serious and permanent injuries, primarily to her left heel. Plaintiff is seeking non-

 4   economic and economic damages for her injuries and any other damages allowed by the

 5   Court, including emotional distress, past and future loss of earning capacity, life care plan

 6   costs, and other damages. Defendants have admitted liability for the subject crash. Defendants

 7   further admit causing the injuries and damages proximately caused by the subject crash.

 8   Defendants contest the nature and extent of Plaintiff’s injuries.

 9                           III. STATEMENT OF ADMITTED FACTS

10          The following facts are admitted by the parties:

11          1.       Plaintiff is female, 45 years old, and currently resides in New York.

12          2.       XPO Logistics, Inc., is a corporation headquartered in Delaware that does

13   business in Washington state and throughout the country.

14          3.       On or about December 23, 2015, at approximately 10:25 a.m., Plaintiff was

15   driving southbound I-5, near mile marker 84, in Centralia, Lewis County, Washington.

16          4.       Defendant Michelena was driving a tractor trailer in the same lane, two

17   vehicles behind Plaintiff.

18          5.       Defendant Michelena’s truck rear ended a truck behind Plaintiff’s vehicle,

19   thereby causing the subject collision.

20          6.       Defendant Michelena was working on behalf of XPO Logistics, Inc. at the time

21   of the crash.

22          7.       Defendants admit liability for the subject crash.

23
                                                                WASHINGTON INJURY LAWYERS, PLLC
24   PLAINTIFF’S PRETRIAL STATEMENT – Page 2                        1001 Fourth Avenue, Suite 3200
                                                                        Seattle, Washington 98154
25                                                             Phone: (425) 312-3057 | Fax: (206) 866-0208

26
 1           8.       Defendants admit causing the injuries and damages proximately caused by the

 2   subject crash.

 3           9.       Defendants contest the nature and extent of Plaintiff’s injuries.

 4           10.      Defendants have asserted no affirmative defenses.

 5           11.      Defendants admit no act of Plaintiff contributed to causing the wreck.

 6                                  IV. ISSUES OF LAW AND FACT

 7           The parties submit the following issues of fact:

 8        a. What amount of non-economic damages is Plaintiff entitled to due to her crash-related

 9           injuries?

10        b. What about of economic damages is Plaintiff entitled to due to her crash-related

11           injuries?

12           No issues of law are before the Court.

13                                            V. WITNESSES

14   A.      On behalf of Plaintiff

15   Lay Witnesses

16   1.      Allison N. Randal (will testify live), c/o Washington Injury Lawyers, PLLC. Ms.

17   Randal is the Plaintiff and will testify regarding the subject collision, her injuries, and

18   damages, including but not limited to damage to her professional career, her relationships, and

19   her ongoing physical and emotional pain and suffering.

20   2.      Michael D. Michelena (deposition testimony may be submitted in lieu of live

21   testimony), c/o Merrick, Hofstedt & Lindsey, P.S., and Lewis Brisbois Bisgaard & Smith,

22   LLP. Mr. Michelena is the Defendant Driver and was working on behalf of Defendant XPO

23
                                                                 WASHINGTON INJURY LAWYERS, PLLC
24   PLAINTIFF’S PRETRIAL STATEMENT – Page 3                         1001 Fourth Avenue, Suite 3200
                                                                         Seattle, Washington 98154
25                                                              Phone: (425) 312-3057 | Fax: (206) 866-0208

26
 1   Logistics, Inc. at the time of the subject crash. He may be called to testify regarding the

 2   subject collision and the surrounding circumstances.

 3   3.      Martin “Max” Randal (will testify live or via live video), 10609 171st Ct NE,

 4   Redmond, WA 98052. Mr. Martin “Max” Randal is Plaintiff’s son. He was Ms. Randal’s

 5   front-seat passenger in the subject collision. He may be called to testify regarding the subject

 6   crash, Plaintiff’s physical and emotional condition before the subject crash, Plaintiff’s injuries

 7   and damages arising from the subject crash, as well as how the injuries and damages continue

 8   to affect her life and their relationship.

 9   4.      Jeffrey Martin (will testify live), Seattle, Washington. Mr. Jeffrey Martin is

10   Plaintiff’s brother. He may be called to testify regarding Plaintiff’s physical and emotional

11   condition before the subject crash, Plaintiff’s injuries and damages arising from the subject

12   crash, as well as how the injuries and damages continue to affect her life.

13   5.      Stefano Rivera (will testify live or via live video), 40 Alta St., Apt. 3, San Francisco,

14   CA 94133-3527. Mr. Stefano Rivera was Plaintiff’s boyfriend at the time of the subject crash.

15   He may be called to testify regarding his Plaintiff’s physical and emotional condition before

16   the subject crash, Plaintiff’s injuries and damages arising from the subject crash, how their

17   relationship was affected due to the crash, how Plaintiff’s injuries and damages arising from

18   the subject crash affected her professional career, as well as how the injuries and damages

19   continue to affect her life.

20   6.      Matthew Treinish (will testify live or via live video), 14 Dartantra Drive, Hopewell

21   Junction, New York 12533. Mr. Matthew Treinish is Plaintiff’s boyfriend and currently

22   resides with her. He may be called to testify regarding his knowledge of Plaintiff’s injuries

23   and damages, as well as how the injuries and damages affect her life.
                                                                WASHINGTON INJURY LAWYERS, PLLC
24   PLAINTIFF’S PRETRIAL STATEMENT – Page 4                        1001 Fourth Avenue, Suite 3200
                                                                        Seattle, Washington 98154
25                                                             Phone: (425) 312-3057 | Fax: (206) 866-0208

26
 1   6.       Michael E. Brage, MD (will testify by perpetuation deposition), Orthopedic Foot and

 2   Ankle Surgeon, Sigvard T. Hansen Foot and Ankle Institute, Harborview Medical Center, 325

 3   Ninth Avenue, Box 359798, Seattle, Washington 98104-2499. Dr. Brage treated Plaintiff

 4   following her subject collision at Harborview Medical Center and performed two surgeries on

 5   her left calcaneus and has treated her for ongoing pain complaints. Dr. Brage will testify to

 6   Plaintiff’s injuries and their permanency, the past treatment he rendered, and provide opinions

 7   on future treatment and prognosis, on a more probable than not basis.

 8   Expert Witnesses

 9   1.       Michael E. Brage, MD (will testify by perpetuation deposition), Orthopedic Foot and

10   Ankle Surgeon, Sigvard T. Hansen Foot and Ankle Institute, Harborview Medical Center, 325

11   Ninth Avenue, Box 359798, Seattle, Washington 98104-2499, Phone: (206) 744-5707. Dr.

12   Brage treated Plaintiff following her subject collision at Harborview Medical Center and

13   performed two surgeries on her left calcaneus and has treated her for ongoing pain

14   complaints. Dr. Brage will testify to Plaintiff’s injuries and their permanency, the past

15   treatment he rendered, and provide opinions on future treatment and prognosis, on a more

16   probable than not basis. Dr. Brage is Plaintiff’s treating provider, but is a hybrid expert who is

17   also providing opinions on future care and treatment on a more probable that not basis. Dr.

18   Brage, therefore, is also being designated as an expert witness, pursuant to FRCP 26(2)(B).

19   2.       Gary Schuster, MD (will testify live), Broadway Sports & Internal Medicine, 1600

20   116th Avenue Northeast, Suite 202, Bellevue, WA 98004. Dr. Schuster will testify to

21   Plaintiff’s injuries and treatment arising from the subject collision, permanency of injuries,

22   future treatment and prognosis, and Plaintiff’s life care plan on a more probable than not

23   basis.
                                                                WASHINGTON INJURY LAWYERS, PLLC
24   PLAINTIFF’S PRETRIAL STATEMENT – Page 5                        1001 Fourth Avenue, Suite 3200
                                                                        Seattle, Washington 98154
25                                                             Phone: (425) 312-3057 | Fax: (206) 866-0208

26
 1   3.       John R. Cary, MA, CRC, CDMS, VRC (will testify live), OSC Vocational Systems,

 2   Inc., 601 SW 152nd Street, Burien, WA 98166. Mr. Cary will testify to his opinions regarding

 3   Plaintiff’s life care plan and past and future reduced earning capacity on a more probable than

 4   not basis.

 5   4.       William Brandt (will testify live), Brandt Forensic Economics, PO Box 10187,

 6   Bainbridge Island, WA 98110. Mr. Brandt will testify to his opinions regarding Plaintiff’s

 7   economic losses in present-day value, specifically Plaintiff’s life care plan, future medical

 8   costs and treatment, and past and future reduced earning capacity on a more probable than not

 9   basis.

10                                      VI.     TRIAL EXHIBITS

11        A. Plaintiff’s Exhibits.

12            Plaintiff reserves the right to rely upon any admitted exhibits of Defendants at trial.

13   Plaintiff has no exhibits to produce at this time and reserves the right to admit exhibits at trial.

14                                 VII. DEPOSITION TRANSCRIPTS

15        A. Plaintiff’s Deposition Transcripts

16   WITNESS                         PAGES                                             DATE
     Michael D. Michelena            TBD                                               January 21, 2020
17

18            Dated this 28th day of August, 2020.

19
                                                     WASHINGTON INJURY LAWYERS, PLLC
20
                                                             /s/ Young-Ji Ham
21                                                   By:
                                                           Young-Ji Ham, WSBA #46421
22                                                         Jenna M. Labourr, WSBA #44555
                                                           Attorneys for Plaintiff Allison N. Randal
23
                                                                  WASHINGTON INJURY LAWYERS, PLLC
24   PLAINTIFF’S PRETRIAL STATEMENT – Page 6                          1001 Fourth Avenue, Suite 3200
                                                                          Seattle, Washington 98154
25                                                               Phone: (425) 312-3057 | Fax: (206) 866-0208

26
 1                                        Address:
                                          Washington Injury Lawyers, PLLC
 2                                        1001 Fourth Avenue, Suite 3200
                                          Seattle, WA 98154
                                          Phone: (425) 312-3057
 3
                                          Fax: (206) 866-0208
                                          Email: jenna@washinjurylaw.com
 4                                        Email: youngji@washinjurylaw.com

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                WASHINGTON INJURY LAWYERS, PLLC
24   PLAINTIFF’S PRETRIAL STATEMENT – Page 7        1001 Fourth Avenue, Suite 3200
                                                        Seattle, Washington 98154
25                                             Phone: (425) 312-3057 | Fax: (206) 866-0208

26
 1                                 DECLARATION OF SERVICE

 2          The undersigned certifies under the penalty of perjury under the laws of the State of

 3   Washington that I am now, and at all times herein mentioned, a citizen of the United States, a

 4   resident of the State of Washington, over the age of eighteen years, not a party to or interested

 5   in the above-entitled action, and competent to be a witness herein.

 6          On the date set forth below, I caused to be served in the manner indicated a copy of

 7   the foregoing PLAINTIFF’S PRETRIAL STATEMENT to the parties identified below.

 8   Thomas J. Collins, WSBA # 2157                                           (x) Via E-mail Service
     Peter Nierman, WSBA # 44636
 9   Christopher A. Campbell, WSBA # 50959
     MERRICK, HOFSTEDT & LINDSEY, P.S.
10   3101 Western Avenue, Suite 200
     Seattle, WA 98121
11   Phone: (206) 682-0610
     E-mails: tcollins@mhlseattle.com; Pnierman@mhlseattle.com;
12   ccampbell@mhlseattle.com; mlynge@mhlseattle.com;
     Counsel for Defendant’s XPO LOGISTICS, INC., and
13   MICHAEL D. MICHELENA

14   Heather M. Jensen, WSBA # 29635                                          (x) Via E-mail Service
     Lewis Brisbois Bisgaard & Smith, LLP
15   1111 Third Avenue, Suite 2700
     Seattle, WA 98101
16   Phone: (206) 436-2020
     E-mail: Heather.Jensen@lewisbrisbois.com;
17   Logan.Platvoet@lewisbrisbois.com;
     Counsel for Defendant’s XPO LOGISTICS, INC., and
18   MICHAEL D. MICHELENA

19   Shawn A. Toliver, CABA # 148349                                          (x) Via E-mail Service
     Lewis Brisbois Bisgaard & Smith, LLP
20   2185 N. California Boulevard, Suite 300
     Walnut Creek, CA 94596
21   Phone: (925) 357-3456
     E-mail: Shawn.Toliver@lewisbrisbois.com;
22   Connie.Costanza@lewisbrisbois.com;
     Counsel for Defendant’s XPO LOGISTICS, INC., and
23   MICHAEL D. MICHELENA
                                                                WASHINGTON INJURY LAWYERS, PLLC
24   PLAINTIFF’S PRETRIAL STATEMENT – Page 8                        1001 Fourth Avenue, Suite 3200
                                                                        Seattle, Washington 98154
25                                                             Phone: (425) 312-3057 | Fax: (206) 866-0208

26
 1
            I declare under penalty of perjury under the laws of the State of Washington that the
 2
     foregoing is true and correct.
 3
                    EXECUTED this 28th day of August, 2020, at Sequim, Washington.
 4
                                                 /s/ Michael Coonelly
 5
                                                 Michael Coonelly
 6                                               Paralegal to Young-Ji Ham

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                              WASHINGTON INJURY LAWYERS, PLLC
24   PLAINTIFF’S PRETRIAL STATEMENT – Page 9                      1001 Fourth Avenue, Suite 3200
                                                                      Seattle, Washington 98154
25                                                           Phone: (425) 312-3057 | Fax: (206) 866-0208

26
Exhibit B
             Case 3:18-cv-06002-BHS Document 111 Filed 09/28/20 Page 1 of 13




 1                                                          The Honorable Judge Benjamin H. Settle

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 7
     ALLISON N. RANDAL, an individual,               )      NO. 3:18-cv-6002 BHS
 8                                                   )
                                   Plaintiff,        )      [PROPOSED]
 9                                                   )      PRETRIAL ORDER
            v.                                       )
10                                                   )
     XPO LOGISTICS, INC., a Delaware                 )      TRIAL DATE: OCTOBER 20, 2020
11   corporation conducting business in the State of )
     Washington; MICHAEL D. MICHELENA, an )
12   individual employed by XPO LOGISTICS,           )
     INC.; TILLAMOOK COUNTY CREAMERY )
13   ASSOCIATION, an Oregon corporation              )
     conducting business in the State of             )
14   Washington; RAY A. NAEGELI, an individual )
     employed by TILLAMOOK COUNTY                    )
15   CREAMERY ASSOCIATION; J. DOE                    )
     CORPORATIONS AND/OR ENTITIES 1-5; )
16   and DOE 1-5, individuals,                       )
                                                     )
17                                 Defendants.       )
18                                            JURISDICTION
19
            Jurisdiction is vested in this court by virtue of: Pursuant to 28 U.S.C. §1332(a)(1), this
20
     Court has diversity jurisdiction because Plaintiff does not share a state of citizenship with the
21
     Defendants. This Court also has jurisdiction based on the amount in controversy, which exceeds
22

23   $75,000. Venue is proper in the Western District of Washington, pursuant to 28 U.S.C.

24   §1391(b)(2) and (c)(2), because a substantial part of the events or omission giving rise to the claims

25   herein occurred in Lewis County and Defendants are subject to this Court’s personal jurisdiction
26

                                                                         MERRICK, HOFSTEDT & LINDSEY, P.S.
     [PROPOSED] PRETRIAL ORDER - 1                                              ATTORNEYS AT LAW
     NO. 3:18-cv-6002 BHS                                                  3101 WESTERN AVENUE, SUITE 200
                                                                            SEATTLE, WASHINGTON 98121
                                                                                   (206) 682-0610
             Case 3:18-cv-06002-BHS Document 111 Filed 09/28/20 Page 2 of 13




 1   with respect to the civil action in question.

 2                                      CLAIMS AND DEFENSES
 3
             The Plaintiff will pursue at trial the following claims: Personal injury claims against
 4
     Defendants for her ongoing injuries, primarily to her left heel. Plaintiff is seeking non-economic
 5
     and economic damages for her injuries, including emotional distress, past and future loss of
 6
     earning capacity, life care plan costs, and future medical expenses and treatment. Defendants have
 7

 8   admitted liability for the subject crash. Defendants further admit causing the injuries and damages

 9   proximately caused by the subject crash.
10          Defendants will pursue the following defenses: Defendants contest the nature and extent
11
     of Plaintiff’s injuries and damages. Defendants also assert that Plaintiff failed to mitigate her
12
     alleged economic damages for lost wages and loss of earning capacity.
13
                                            ADMITTED FACTS
14

15            The following facts are admitted by the parties:

16          1.      Plaintiff is female, 45 years old, and currently resides in New York.

17          2.      XPO Logistics, Inc., is a corporation headquartered in Delaware that does business
18   in Washington state and throughout the United States.
19
            3.      On or about December 23, 2015, at approximately 10:25 a.m., Plaintiff was driving
20
     southbound on I-5, near mile marker 84, in Centralia Lewis County, Washington.
21
            4.      Defendant Michael Michelena (“Michelena”) was driving a tractor trailer in the
22

23   same lane, two vehicles behind Plaintiff.

24          5.      Defendant Michelena’s truck rear-ended a truck behind Plaintiff’s vehicle, thereby

25   causing the subject collision.
26

                                                                       MERRICK, HOFSTEDT & LINDSEY, P.S.
     [PROPOSED] PRETRIAL ORDER - 2                                            ATTORNEYS AT LAW
     NO. 3:18-cv-6002 BHS                                                3101 WESTERN AVENUE, SUITE 200
                                                                          SEATTLE, WASHINGTON 98121
                                                                                 (206) 682-0610
                Case 3:18-cv-06002-BHS Document 111 Filed 09/28/20 Page 3 of 13




 1              6.     Defendant Michelena was working on behalf of XPO Logistics, Inc. at the time of

 2   the crash.
 3
                7.     Defendants admit liability for the subject crash.
 4
                8.     Defendants admit causing the injuries and damages proximately caused by the
 5
     subject crash.
 6
                9.     Defendants contest the nature and extent of Plaintiff’s injuries and damages.
 7

 8              10.    Defendants have asserted no affirmative defenses. (Defendants object to this

 9   “fact.”)
10                               ISSUES OF LAW AND FACT (Bench Trial)
11
                A.     Plaintiff proposes the following issues of fact:
12
                1      What amount of non-economic damages is Plaintiff entitled to due to her crash-
13
     related injuries?
14

15              2.     What amount of economic damages is Plaintiff entitled to due to her crash-related

16   injuries?

17              Plaintiff states that there are no issues of law before the Court. (Defendants dispute this
18   statement as Defendants’ motions in limine have been denied, without prejudice to Defendants’
19
     renewing them at trial.)
20
                B.     Defendants propose the following statement of issues of fact:
21
                a.     Is the future medical treatment proposed for Plaintiff’s left heel injury a medical
22

23   necessity?

24              b.     What is the amount of reasonable non-economic damages to which Plaintiff is

25   entitled, if any?
26

                                                                           MERRICK, HOFSTEDT & LINDSEY, P.S.
     [PROPOSED] PRETRIAL ORDER - 3                                                ATTORNEYS AT LAW
     NO. 3:18-cv-6002 BHS                                                    3101 WESTERN AVENUE, SUITE 200
                                                                              SEATTLE, WASHINGTON 98121
                                                                                     (206) 682-0610
             Case 3:18-cv-06002-BHS Document 111 Filed 09/28/20 Page 4 of 13




 1          c.      What is the extent of Plaintiff’s past lost wage claim and whether Plaintiff will lose

 2   any future income because of this injury?
 3
            d.      What is the extent of Plaintiff’s lost earning capacity because of this injury?
 4
            Defendants seek to have the following issues of law adjudicated by the Court:
 5
            1.      Defendants’ motions in limine were preliminarily denied by the Court without
 6
     prejudice to Defendants renewing them at time of trial. Defendants are not waiving their right to
 7

 8   reassert their motions in limine.

 9                                        EXPERT WITNESSES
10          (a)     Defendants request, pursuant to LCR 43(j), that Plaintiff be limited to one medical
11
     expert witness, either Dr. Michael Brage, or Dr. Gary Schuster, to testify regarding Plaintiff’s
12
     injuries and treatment arising from the subject accident, permanency of her injuries, and her future
13
     treatment and prognosis.
14

15          (b)     The name(s) and addresses of the expert witness(es) to be used by each party at the

16   trial and the issue upon which each will testify is:

17          (1)     On behalf of plaintiff:
18          (i)     Michael E. Brage, MD (will testify via perpetuation deposition), Orthopedic Foot
19
     and Ankle Surgeon, Sigvard T. Hansen Foot and Ankle Institute, Harborview Medical Center, 325
20
     Ninth Avenue, Box 359798, Seattle, Washington 98104-2499, Phone: (206) 744-5707. Dr. Brage
21
     treated Plaintiff following her subject collision at Harborview Medical Center and performed two
22

23   surgeries on her left calcaneus and has treated her for ongoing pain complaints. Dr. Brage will

24   testify to Plaintiff’s injuries and their permanency, the past treatment he rendered, and provide

25   opinions on future treatment and prognosis, on a more probable than not basis.
26

                                                                        MERRICK, HOFSTEDT & LINDSEY, P.S.
     [PROPOSED] PRETRIAL ORDER - 4                                             ATTORNEYS AT LAW
     NO. 3:18-cv-6002 BHS                                                 3101 WESTERN AVENUE, SUITE 200
                                                                           SEATTLE, WASHINGTON 98121
                                                                                  (206) 682-0610
              Case 3:18-cv-06002-BHS Document 111 Filed 09/28/20 Page 5 of 13




 1           (ii)    Gary Schuster, MD (will testify via Zoom, unless the Court orders otherwise, in

 2   light of COVID-19 and Emergency Orders in effect at the time of trial), Broadway Sports &
 3
     Internal Medicine, 1600 116th Avenue Northeast, Suite 202, Bellevue, WA 98004. Dr. Schuster
 4
     is a forensic medical expert and will testify to Plaintiff’s injuries and treatment (other than provided
 5
     by Dr. Brage) arising from the subject collision, permanency of injuries, future treatment and
 6
     prognosis, permanent physical restrictions, the effect of injuries on ability to work, and Plaintiff’s
 7

 8   life care plan (including future treatment and prognosis) on a more probable than not basis.

 9   (Defendants object to Plaintiff’s attempts to revise Dr. Schuster’s disclosure from that contained
10   in Plaintiff’s Pretrial Statement served August 28, 2020 which stated: “Dr. Schuster will testify to
11
     Plaintiff’s injuries and treatment arising from the subject collision, permanency of injuries, future
12
     treatment and prognosis and Plaintiff’s life care plan on a more probable than not basis.”
13

14

15           (iii)   John R. Cary, MA, CRC, CDMS, VRC (will testify via Zoom, unless the Court

16   orders otherwise, in light of COVID-19 and Emergency Orders in effect at the time of trial), OSC

17   Vocational Systems, Inc., 601 SW 152nd Street, Burien, WA 98166. Mr. Cary will testify to his
18   opinions regarding Plaintiff’s life care plan and past and future reduced earning capacity on a more
19
     probable than not basis.
20
             (iv)    William Brandt (will testify via Zoom, unless the Court orders otherwise, in light
21
     of COVID-19 and Emergency Orders in effect at the time of trial), Brandt Forensic Economics,
22

23   PO Box 10187, Bainbridge Island, WA 98110. Mr. Brandt will testify to his opinions regarding

24   Plaintiff’s economic losses in present-day value, specifically Plaintiff’s life care plan, future

25   medical costs and treatment, and past and future reduced earning capacity, on a more probable
26

                                                                          MERRICK, HOFSTEDT & LINDSEY, P.S.
     [PROPOSED] PRETRIAL ORDER - 5                                               ATTORNEYS AT LAW
     NO. 3:18-cv-6002 BHS                                                   3101 WESTERN AVENUE, SUITE 200
                                                                             SEATTLE, WASHINGTON 98121
                                                                                    (206) 682-0610
             Case 3:18-cv-06002-BHS Document 111 Filed 09/28/20 Page 6 of 13




 1   than not basis.

 2          (2)        On behalf of defendants:
 3
            (i)        Defendants will not be calling any of their own have not disclosed any
 4
     expert witnesses. Defendants are not waiving their right to re-assert the objections contained in
 5
     their motions in limine regarding Plaintiff’s expert witnesses, which motions the Court previously
 6
     denied, but without prejudice to Defendants’ right to make the same objections contained in the
 7

 8   motions in limine at trial.

 9                                           OTHER WITNESSES
10                     The names and addresses of witnesses, other than experts, to be used by each party
11
     at the time of trial and the general nature of the testimony of each are:
12
            (a)        On behalf of plaintiff:
13
            (i)        Allison N. Randal (will testify via Zoom, unless the Court orders otherwise, in light
14

15   of COVID-19 and Emergency Orders in effect at the time of trial), c/o Washington Injury Lawyers,

16   PLLC. Ms. Randal is the Plaintiff and will testify regarding the subject collision, her injuries, and

17   damages, including but not limited to damage to her professional career, her relationships, and her
18   ongoing physical and emotional pain and suffering.
19
            (ii)       Michael D. Michelena (via video deposition testimony in lieu of live testimony),
20
     c/o Merrick, Hofstedt & Lindsey, P.S., and Lewis Brisbois Bisgaard & Smith, LLP. Mr. Michelena
21
     is the Defendant Driver and was working on behalf of Defendant XPO Logistics, Inc. at the time
22

23   of the subject crash. His deposition transcript will be admitted in lieu of live testimony, which will

24   discuss the subject collision and the surrounding circumstances.

25          (iii)      Martin “Max” Randal (will testify via Zoom, unless the Court orders otherwise, in
26

                                                                           MERRICK, HOFSTEDT & LINDSEY, P.S.
     [PROPOSED] PRETRIAL ORDER - 6                                                ATTORNEYS AT LAW
     NO. 3:18-cv-6002 BHS                                                    3101 WESTERN AVENUE, SUITE 200
                                                                              SEATTLE, WASHINGTON 98121
                                                                                     (206) 682-0610
                 Case 3:18-cv-06002-BHS Document 111 Filed 09/28/20 Page 7 of 13




 1   light of COVID-19 and Emergency Orders in effect at the time of trial), 10609 171st Ct NE,

 2   Redmond, WA 98052. Mr. Martin “Max” Randal is Plaintiff’s son. He was the front-seat passenger
 3
     in the subject collision. He may be called to testify regarding the subject crash, Plaintiff’s physical
 4
     and emotional condition before the subject crash, Plaintiff’s injuries and damages arising from the
 5
     subject crash, as well as how the injuries and damages continue to affect her life and their
 6
     relationship.
 7

 8           (iv)     Jeffrey Martin (will testify via Zoom, unless the Court orders otherwise, in light of

 9   COVID-19 and Emergency Orders in effect at the time of trial), 2208 16th Ave S, Seattle,
10   Washington. Mr. Jeffrey Martin is Plaintiff’s brother. He may be called to testify regarding
11
     Plaintiff’s physical and emotional condition before the subject crash, Plaintiff’s injuries and
12
     damages arising from the subject crash, as well as how the injuries and damages continue to affect
13
     her life.
14

15           (v)      Stefano Rivera (will testify via Zoom, unless the Court orders otherwise, in light of

16   COVID-19 and Emergency Orders in effect at the time of trial), 40 Alta St., Apt. 3, San Francisco,

17   CA 94133-3527. Mr. Stefano Rivera was Plaintiff’s boyfriend at the time of the subject crash. He
18   may be called to testify regarding his Plaintiff’s physical and emotional condition before the
19
     subject crash, Plaintiff’s injuries and damages arising from the subject crash, and how their
20
     relationship was affected due to the crash.
21
             (vi)     Matthew Treinish (will testify via Zoom, unless the Court orders otherwise, in light
22

23   of COVID-19 and Emergency Orders in effect at the time of trial), 14 Dartantra Drive, Hopewell

24   Junction, New York 12533. Mr. Matthew Treinish is Plaintiff’s boyfriend and currently resides

25   with her. He may be called to testify regarding his knowledge of Plaintiff’s injuries and damages,
26

                                                                          MERRICK, HOFSTEDT & LINDSEY, P.S.
     [PROPOSED] PRETRIAL ORDER - 7                                               ATTORNEYS AT LAW
     NO. 3:18-cv-6002 BHS                                                   3101 WESTERN AVENUE, SUITE 200
                                                                             SEATTLE, WASHINGTON 98121
                                                                                    (206) 682-0610
             Case 3:18-cv-06002-BHS Document 111 Filed 09/28/20 Page 8 of 13




 1   as well as how the injuries and damages affect her life.

 2          (vii)   Michael E. Brage, MD (will testify by perpetuation deposition), Orthopedic Foot
 3
     and Ankle Surgeon, Sigvard T. Hansen Foot and Ankle Institute, Harborview Medical Center, 325
 4
     Ninth Avenue, Box 359798, Seattle, Washington 98104-2499. Dr. Brage treated Plaintiff
 5
     following her subject collision at Harborview Medical Center and performed two surgeries on her
 6
     left calcaneus and has treated her for ongoing pain complaints. Dr. Brage will testify to Plaintiff’s
 7

 8   injuries and their permanency, the past treatment he rendered, and provide opinions on future

 9   treatment and prognosis, on a more probable than not basis.
10          (b)     On behalf of Defendants:
11
            (i)     Defendants will not be calling any of their own lay witnesses. Defendants are not
12
     waiving their right to re-assert the objections contained in their motions in limine regarding
13
     plaintiff’s lay witnesses, which motions the Court previously denied, but without prejudice to
14

15   Defendants’ right to make the same objections contained in the motions in limine at trial.

16   Defendants also reserve their right to call rebuttal and/or impeachment witnesses, including any

17   witnesses listed herein by plaintiff.
18                                               EXHIBITS
19
                                             Plaintiff’s Exhibits
20
      Ex. # Description                    Authenticity             Admissibility Objection Admitted
21    #1    Illustration  of   Plaintiff’s Disputed                 Disputed      D. F, N,
            Keynote               Travel                                          602, 1006
22          (demonstrative)
      #2    John Cary LCP (demonstrative) Disputed                  Disputed        N,     802,
23                                                                                  702,   703,
                                                                                    403
24    #3      William Brandt’s Economic Disputed                    Disputed        N,     802,
              Analysis (demonstrative)                                              702,   703,
25                                                                                  403
26

                                                                          MERRICK, HOFSTEDT & LINDSEY, P.S.
     [PROPOSED] PRETRIAL ORDER - 8                                               ATTORNEYS AT LAW
     NO. 3:18-cv-6002 BHS                                                   3101 WESTERN AVENUE, SUITE 200
                                                                             SEATTLE, WASHINGTON 98121
                                                                                    (206) 682-0610
             Case 3:18-cv-06002-BHS Document 111 Filed 09/28/20 Page 9 of 13




 1    #4     Illustration of Mechanism of Disputed               Disputed         D E, F,
             Event (demonstrative)                                                N, 402,
 2                                                                                403, 602,
      #5     Photographs of Trips with Disputed                  Disputed         D,     N,
 3           Martin       “Max”     Randal                                        402, 403,
             (demonstrative)
 4    #6     Illustration of Mechanism of Disputed               Disputed         D. E, F,
             Injury (demonstrative)                                               N, 402,
 5                                                                                403, 602,
      #7     Illustration   of     Plaintiff’s   Disputed        Disputed         D,     N,
 6           Family Tree (demonstrative)                                          402, 403,
      #8     Photographs of Plaintiff from       Disputed        Disputed         D,     N,
 7           Mt. St. Helens, Sudan and                                            402, 403,
             Australia (demonstrative)
 8    #9     Photograph of Plaintiff’s TENS      Disputed        Disputed         D,     N,
             Unit (demonstrative)                                                 402, 403,
 9    #10    Photographs of Plaintiff’s          Disputed        Disputed         D,     N,
             Family (demonstrative)                                               402, 403,
10    #11    YouTube Clips of Plaintiff’s        Stipulated      Stipulated
             Keynotes Prior
11           to and After Subject Collision
             (https://www.youtube.com/wat
12           ch?v=L6bL8WM6V9Y&t=7s;
             https://www.youtube.com/watc
13           h?v=qBUC03U3Zqw&t=13s;
14           https://www.youtube.com/watc
             h?v=cT1IAbdJ5ys&t=4s)
15

16   The Parties’ Objection Code:

17    D                                                 Not produced during discovery
      E                                                 Calls for expert testimony, no expert disclosed
18    F                                                 Lack of foundation
      N                                                 Not disclosed in Plaintiff’s initial Pretrial
19                                                      Statement

20

21
     B. Defendants’ Exhibits
22
            Defendants have not disclosed any exhibits and reserve the right to rely upon any admitted
23
     exhibits of Plaintiff at trial and to introduce exhibits for rebuttal and/or impeachment purposes, as
24
     appropriate.
25

26                                      ACTION BY THE COURT

                                                                        MERRICK, HOFSTEDT & LINDSEY, P.S.
     [PROPOSED] PRETRIAL ORDER - 9                                             ATTORNEYS AT LAW
     NO. 3:18-cv-6002 BHS                                                 3101 WESTERN AVENUE, SUITE 200
                                                                           SEATTLE, WASHINGTON 98121
                                                                                  (206) 682-0610
                Case 3:18-cv-06002-BHS Document 111 Filed 09/28/20 Page 10 of 13




 1              (a)    This case is scheduled for trial without a jury on October 20, 2020 at 9:00 a.m.;

 2              (b)    Trial briefs shall be submitted to the Court on or before September 29, 2020;
 3
                (c)    The Court shall review Plaintiff’s deposition designation on September 29, 2020 of
 4
     Defendant Michelena with Defendants’ objections and Plaintiff’s counter-objections prior to trial
 5
     so Plaintiff may properly prepare Defendant Michelena’s deposition video for trial. Defendants
 6
     object to Plaintiff’s deposition designations being allowed as they are untimely and not in
 7

 8   compliance with the provisions of LCR 32.

 9              (c)    Defendants request, pursuant to LCR 43(j), that, before at the Pre-Trial Conference,
10   the Court require Plaintiff to select one medical expert witness, either Dr. Michael Brage, or Dr.
11
     Gary Schuster, to testify regarding Plaintiff’s injuries and treatment arising from the subject
12
     accident, permanency of her injuries, and her future treatment and prognosis. Plaintiff objects to
13
     this request as the Court already ruled on Defendants’ Motion In Limine regarding Plaintiff’s use
14

15   of expert witnesses, in which the Court made clear such objections must be made at the time of

16   trial. .

17              Defendants’ response: This is the eve of trial as it is less than 30 days away, and for judicial
18   efficiency it makes sense that the Court should order Plaintiff at the PreTrial Conference, to select
19
     which of her the two medical experts, either Dr. Brage or Dr. Schuster, will testify regarding these
20
     issues at trial so that the parties can appropriately prepare for trial. LCR 43(j) specifically requires
21
     that the election be made and does not state that it must be made after the trial begins.
22

23              (e)    Defendants request that the Court order that Defendants will have at least one (1)

24   hour to cross-examine Dr. Brage during his perpetuation deposition currently set for October 15,

25   2020 at 4:00 p.m. Plaintiff objects to this request. Defendants are attempting to turn a perpetuation
26

                                                                             MERRICK, HOFSTEDT & LINDSEY, P.S.
     [PROPOSED] PRETRIAL ORDER - 10                                                 ATTORNEYS AT LAW
     NO. 3:18-cv-6002 BHS                                                      3101 WESTERN AVENUE, SUITE 200
                                                                                SEATTLE, WASHINGTON 98121
                                                                                       (206) 682-0610
             Case 3:18-cv-06002-BHS Document 111 Filed 09/28/20 Page 11 of 13




 1   deposition into a discovery deposition, which they never completed during the course of discovery.

 2   Dr. Brage’s perpetuation deposition is scheduled for two hours, which is more than sufficient for
 3
     both parties to question him.
 4
            Defendants’ response: Dr. Brage’s perpetuation testimony is not a deposition, it is his trial
 5
     testimony. Defendants have the right to question him for an appropriate period of time such that
 6
     they can conduct a complete cross-examination of him. Defendants would have the opportunity
 7

 8   to do so if Dr. Brage appeared at trial, so if Plaintiff is not willing to confirm that Defendants will

 9   have at least one hour to cross-examine Dr. Brage during his perpetuation deposition, then
10   Defendants request that the Court order Dr. Brage to appear at trial during the stated trial October
11
     20-22, 2020 and provide his testimony via Zoom as all other witnesses will be appearing.
12
            This order has been approved by the parties as evidenced by the signatures of their counsel.
13
     This order shall control the subsequent course of the action unless modified by a subsequent order.
14

15   This order shall not be amended except by order of the court pursuant to agreement of their parties

16   or to prevent manifest injustice.

17          DATED this _____day of September 2020.
18
                                                            ____________________________________
19
                                                            Hon. Benjamin H. Settle
20                                                          United States District Judge

21

22   FORM APPROVED.

23

24   _____________________________
     Young-Ji Ham, WSBA # 46421
25   Jenna M. Labourr, WSBA # 44555
     Attorneys for Plaintiff Allison Randal
26

                                                                          MERRICK, HOFSTEDT & LINDSEY, P.S.
     [PROPOSED] PRETRIAL ORDER - 11                                              ATTORNEYS AT LAW
     NO. 3:18-cv-6002 BHS                                                   3101 WESTERN AVENUE, SUITE 200
                                                                             SEATTLE, WASHINGTON 98121
                                                                                    (206) 682-0610
            Case 3:18-cv-06002-BHS Document 111 Filed 09/28/20 Page 12 of 13




 1   Address:
     WASHINGTON INJURY LAWYERS, PLLC
 2   1700 7th Avenue, Suite 2100
     Seattle, WA 98101
 3
     Phone: (425) 312-3057
 4
     FORM APPROVED.
 5

 6
     _________________________
 7   Shawn A. Toliver, pro hac vice
 8   Shawn.Toliver@lewisbrisbois.com

 9   Lewis Brisbois Bisgaard & Smith
     2185 N. California Blvd., Ste. 300
10   Walnut Creek, CA 94596
     Telephone: (925) 357-3456
11
     Facsimile: (925) 478-3260
12

13
     ____________________________
14   Thomas J. Collins, WSBA # 2157
     tcollins@mhlseattle.com
15
     3101 Western Avenue, Suite 200
16   Seattle, WA 98121
     Telephone: (206) 682-0610
17   Facsimile: (206) 467-2689
18   Attorney for Defendants XPO Logistics, Inc. and Michael D. Michelena
19

20

21

22

23

24

25

26

                                                                   MERRICK, HOFSTEDT & LINDSEY, P.S.
     [PROPOSED] PRETRIAL ORDER - 12                                       ATTORNEYS AT LAW
     NO. 3:18-cv-6002 BHS                                            3101 WESTERN AVENUE, SUITE 200
                                                                      SEATTLE, WASHINGTON 98121
                                                                             (206) 682-0610
             Case 3:18-cv-06002-BHS Document 111 Filed 09/28/20 Page 13 of 13




 1                                    DECLARATION OF SERVICE

 2   The undersigned certifies under the penalty of perjury that on the date set forth below, I caused to

 3   be served a copy of the foregoing document on the following individuals in the manner indicated:

 4    Young-Ji Ham                                                          ( x )      Electronic service
      Jenna M. Labourr                                                                 via CM/ECF
 5    WASHINGTON INJURY LAWYERS, PLLC
      1001 Fourth Avenue, Suite 3200
 6    Seattle, WA 98154
      youngji@washinjurylaw.com
 7    jenna@washinjurylaw.com
      Counsel for Plaintiff
 8

 9
             EXECUTED this 28th day of September, 2020, at Seattle, Washington.
10

11                                                 s/ Christopher A. Campbell
                                                   Christopher A. Campbell, WSBA #50959
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                        MERRICK, HOFSTEDT & LINDSEY, P.S.
     [PROPOSED] PRETRIAL ORDER - 13                                            ATTORNEYS AT LAW
     NO. 3:18-cv-6002 BHS                                                 3101 WESTERN AVENUE, SUITE 200
                                                                           SEATTLE, WASHINGTON 98121
                                                                                  (206) 682-0610
Exhibit C
           UNITED STATES DISTRICT COURT
           WESTERN DISTRICT OF WASHINGTON
                     AT TACOMA




ALLISON N. RANDAL, an
individual,

          Plaintiff,

vs.                                 No. 3:18-cv-6002 BHS

XPO LOGISTICS, INC., a Delaware
corporation conducting business
in the State of Washington,
MICHAEL D. MICHALENA, an
individual employed by XPO
LOGISTICS, INC.; TILLAMOOK COUNTY
CREAMERY ASSOCIATION, an Oregon
corporation conducting business
in the State of Washington; RAY
A. NAEGELI, an individual
employed by TILLAMOOK COUNTY
CREAMERY ASSOCIATION; J. DOE
corporations and/or entities 1-5;
and DOE 1-5 individuals,

          Defendants.
_____________________________________________________




                                           DEPOSITION OF

                                       ALLISON N. RANDAL


                                                TAKEN ON
                                 THURSDAY, JUNE 27, 2019
                                              11:10 A.M.


                        MERRICK HOFSTEDT AND LINDSEY, PS
                          3101 WESTERN AVENUE, SUITE 200
                               SEATTLE, WASHINGTON 98121
          Allison N Randal   June 27, 2019   NDT Assgn # 30780-1   Page 2


 1                                   APPEARANCES

 2

 3 On behalf of the Plaintiff:

 4 YOUNG-JI HAM, ESQUIRE

 5 WASHINGTON INJURY LAWYERS, PLLC

 6 1001 4th Avenue, Suite 3200

 7 Seattle, Washington           98154

 8 (425) 312-3057

 9 youngji@washinjurylaw.com

10

11 On behalf of the Defendants, XPO Logistics

12 and Michael D. Michelena:

13 THOMAS J. COLLINS, ESQUIRE

14 MERRICK HOFSTEDT AND LINDSEY, PS

15 3101 Western Avenue, Suite 200

16 Seattle, Washington           98121

17 (206) 682-0610

18 Tcollins@mhlseattle.com

19

20

21

22

23

24

25
          Allison N Randal   June 27, 2019   NDT Assgn # 30780-1   Page 3


 1                             APPEARANCES CONTINUED

 2

 3 On behalf of Defendants, Tillamook County Creamery

 4 Association and Ray A. Naegeli:

 5 DAVID LE TRAN, ESQUIRE

 6 SHAWN BUTLER, ESQUIRE

 7 HELSELL FETTERMAN LLP

 8 1001 4th Avenue, Suite 4200

 9 Seattle, Washington           98154

10 (206) 292-1144

11 Dtran@helsell.com

12 Sbutler@helsell.com

13

14

15

16

17

18

19

20

21

22

23

24

25
                 Allison N Randal    June 27, 2019   NDT Assgn # 30780-1             Page 6


 1                                    DEPOSITION OF

 2                                  ALLISON N. RANDAL

 3                                       TAKEN ON

 4                         THURSDAY, JUNE 27, 2019

 5                                      11:10 A.M.

 6

 7           Thereupon, the following proceedings began at

 8 11:10 a.m.:

 9           THE STENOGRAPHER:                Raise your right hand, please.

10           Do you solemnly swear or affirm the testimony you

11 are about to give in this matter will be the truth, the

12 whole truth and nothing but the truth?

13           THE WITNESS:             Yes, I do. Thereupon,

14 ALLISON RANDAL, having been first duly sworn or affirmed,

15 was examined and testified as follows:

16 DIRECT EXAMINATION

17 BY MR. COLLINS:

18      Q    Good morning.              My name is Tom Collins, and I want

19 to apologize for the delay in getting started.                          There was a

20 mess up here in getting our court reporter, but we're all

21 set now, and we can proceed.

22           This deposition is taken under the Federal Rules

23 of Civil Rules of Procedure, and we will be asking you

24 questions about this incident, the accident that happened,

25 your injuries and follow-up treatment.                      If you need to take
               Allison N Randal    June 27, 2019   NDT Assgn # 30780-1               Page 114


 1         A   Technically, no.

 2         Q   What was the status?                How would you describe it?

 3         A   I'm under NDA.            I can't talk about the deal or

 4 anything that happened as part of the deal.                           I was not

 5 fired.

 6         Q   So a Nondisclosure Agreement -- and you can talk

 7 with your attorney if you need to.                    A Nondisclosure

 8 Agreement does not prevent you from answering under oath in

 9 a deposition, which is under the purview of the court.                            So I

10 would ask you to say why you -- how would you describe your

11 terminatio or your let go or your status when you departed

12 SUSE?

13             MS. HAM:           She can answer, but she's not making any

14 sort of lost wage or loss of earning capacity claim, so I

15 would say none of this is relevant.

16             MR. BUTLER:           Well, you know what, so we don't put

17 everybody in a pickle, why don't we just go through that.

18 BY MR. BUTLER:

19         Q   You're not making any claim for lost wages in this

20 case?

21         A   I am not.

22         Q   You're not making any claim for loss future

23 earning capacity in this case?

24         A   I am not, no.

25         Q   There we go.           I apologize I have to ask you about
                                             CERTIFICATE       OF     OATH


THE    STATE    OF    FLORIDA           )


COUNTY    OF    DUVAL               )




               I,    the     undersigned             authority,           certify              that   ALLISON


RANDAL    personally          appeared             before    me     and was           duly       sworn   on   the


27th   day     of    June,    2019.


               Signed        this           5th   day of   July,        2019.




                                                                           ~t     -fz&u#
                                    LORA LEE          KNORR-FIERRO,                RPR,         FPR
                                    Notary          Public     -    State        of       Florida
                                    My Commission No.                   GG303687
                                    My Commission Expires:                         04/30/2023




                                                              LORALEE KNORR-FIERRO
                                                   i\T A    MY COMMISSION #00 303687
                                                                EXPIRES: April 30, 2023
                                                           Bonded Thru Notary PutfeUmfenwteq
                                            CERTIFICATE            OF       REPORTER




THE    STATE         OF    FLORIDA          )


COUNTY      OF       DUVAL                  )




                 I,       LORA    LEE       KNORR-FIERRO,                   Registered         Professional


Reporter         and       Florida          Professional               Reporter,            certify          that       I   was


authorized to                  and did          stenographically report                        the      foregoing


deposition            of ALLISON                RANDAL,       pages          1    through      119;     that        a       review


of    the   transcript                was       not   requested;                 and   that    the      transcript                is


a    true   and       complete          record          of    my       stenographic            notes.


                 I    further          certify that                I    am not         a   relative,          employee,


attorney,            or    counsel          of    any    of    the          parties,       nor     am    I    a    relative


or    employee            of   any     of       the   parties'              attorneys         or   counsel


connected            with       the    action,          nor    am       I    financially           interested                in


the    action.




                 DATED          this    5th day of             July,             2019.




                                                CHlo^a        LEE       KNORR-FIERRO,              RPR,           FPR
Exhibit D
October 1st, 2019

RE: Allison Randal Narrative Report

Dear Young-Ji Ham,

My name is Dr. Michael Brage and I am an Orthopaedic Foot and Ankle Surgeon
at Harborview Medical Center. I have not authored any publications in the last 4
years and have not testified at trial or deposition as an expert in the last 4 years.

I am providing a summary of my medical treatment for your client Allison Randal.
I would like to state again that I am not an expert witness. I am simply a treating
physician that is providing a summary of my care. I can also provide some ideas
regarding future medical treatment.

Allison Randal presented to Harborview Medical Center on December 23rd, 2015.
She had sustained an open left calcaneus fracture. She was 43 at the time and
was rear ended at low speeds by a semi-truck according to the medical record.
She sustained an open left calcaneus fracture and was admitted to the medical
center for treatment. Her exam and her x-ray studies showed a severe intra-
articular fracture of the left calcaneus displace which was open. She was close
reduced and splinted in preparation for surgery. Her surgery was performed on
December 24th by Dr. David Barei. He is an Orthopaedic Traumatologist here
and performed a closed-reduction with k-wire fixation and an implementation of
an external fixator.

I first consulted on this patient December 1st, 2015. She had been discharged
from the hospital and I saw her in our orthopaedic foot and ankle clinic. She was
compliant. Her external fixation device was intact and her wounds were healing
well. We discussed operative repair of her injury. She agreed and consented. On
January 4th, 2016, she underwent an open reduction and internal fixation of her
calcaneus fracture. We also removed her external fixator. The surgery went well.

We next saw the patient on January 21st, 2016. She was 2 weeks from her
surgery. Our clinic notes say she was doing well and was off pain medication.
Her wounds were healing without issue. We took out her sutures and she
maintained a non-weightbearing status for 4 more weeks.

Our next visit was February 18th, 2016. Her fracture was healing well. She had a
2 out of 10 pain in her foot and ankle. We began protected weight-bearing
physical therapy.

We next saw Allison in clinic on April 1st, 2016. She was progressing nicely,
increasing her weight-bearing on her limb and attending physical therapy. Her
course was healing as expected and we continued physical therapy to maximize
her gait, balance, strength and proprioception. We began weaning her out of a
boot-like device into a shoe.




                                                                                        PLT EXPERT - 0002
We next saw her July 28th, 2016. She was 8 months from injury and fixation. Our
notes indicate that she was progressing appropriately. She had a 3 out of 10 pain
intermittent along her calcaneus. We discussed removing the hardware. I believe
that was scheduled at this visit.

On September 6th, 2016, we took the patient back to surgery and removed her
screws in her left heel. That surgery went routinely. We saw her two weeks later.
Her wounds had healed. We removed the sutures, put steri strips over her
wounds. We began weight-bearing her and weaned her back into her shoes.
This was the last visit I had with the patient.

I was provided a disk of medical information on this patient. My main interest was
to see if there were any actual radiographs on it. There were no radiographs on
the disk. I did not read any of the physical therapy notes or further medical
treatment that she has done with future providers.
Allison Randal will likely need future medical care. It is more likely than not that
she will develop arthritis in her ankle and hindfoot with time.

Allison Randal will likely need medications for arthritis such as non-steroidal anti-
inflammatories. It is common that she may need intra-articular injections in either
her subtalar joint or ankle as part of pain relief treatments for arthritis. Should the
arthritis progress to a point where non-surgical care is not relieving her pain in a
satisfactory manner and her quality of life is being interfered with, she may
require surgery. For the subtalar joint, a subtalar arthrodesis is performed for
intractable pain following trauma. This involved removing the remaining cartilage,
bolting it together with screws and allowing the calcaneus and talus bone to heal
together. Thus, eliminating the joint and relieving her symptoms.

Should that surgery be performed, it is also well-known that, over time, that the
ankle joint will begin some arthritic change and that can continue for decades. As
in her subtalar joint, she may require non-steroidal anti-inflammatories, bracing,
injections and then surgery for her ankle. Ankle surgery for arthritic conditions
either involve ankle arthrodesis or total ankle replacement.

My opinions on the patient are my opinions alone and are based on my clinic
experience of treating patients with this condition. Please contact my office if any
further information is required.

Sincerely,


Michael E. Brage, MD
Associate Professor
Orthopaedics and Sports Medicine
University of Washington
Harborview Medical Center




                                                                                          PLT EXPERT - 0003
Exhibit E
           EXHIBIT 01
Michael E. Brage MD - Documents

                             PLT EXPERT - 0001
October 1st, 2019

RE: Allison Randal Narrative Report

Dear Young-Ji Ham,

My name is Dr. Michael Brage and I am an Orthopaedic Foot and Ankle Surgeon
at Harborview Medical Center. I have not authored any publications in the last 4
years and have not testified at trial or deposition as an expert in the last 4 years.

I am providing a summary of my medical treatment for your client Allison Randal.
I would like to state again that I am not an expert witness. I am simply a treating
physician that is providing a summary of my care. I can also provide some ideas
regarding future medical treatment.

Allison Randal presented to Harborview Medical Center on December 23rd, 2015.
She had sustained an open left calcaneus fracture. She was 43 at the time and
was rear ended at low speeds by a semi-truck according to the medical record.
She sustained an open left calcaneus fracture and was admitted to the medical
center for treatment. Her exam and her x-ray studies showed a severe intra-
articular fracture of the left calcaneus displace which was open. She was close
reduced and splinted in preparation for surgery. Her surgery was performed on
December 24th by Dr. David Barei. He is an Orthopaedic Traumatologist here
and performed a closed-reduction with k-wire fixation and an implementation of
an external fixator.

I first consulted on this patient December 1st, 2015. She had been discharged
from the hospital and I saw her in our orthopaedic foot and ankle clinic. She was
compliant. Her external fixation device was intact and her wounds were healing
well. We discussed operative repair of her injury. She agreed and consented. On
January 4th, 2016, she underwent an open reduction and internal fixation of her
calcaneus fracture. We also removed her external fixator. The surgery went well.

We next saw the patient on January 21st, 2016. She was 2 weeks from her
surgery. Our clinic notes say she was doing well and was off pain medication.
Her wounds were healing without issue. We took out her sutures and she
maintained a non-weightbearing status for 4 more weeks.

Our next visit was February 18th, 2016. Her fracture was healing well. She had a
2 out of 10 pain in her foot and ankle. We began protected weight-bearing
physical therapy.

We next saw Allison in clinic on April 1st, 2016. She was progressing nicely,
increasing her weight-bearing on her limb and attending physical therapy. Her
course was healing as expected and we continued physical therapy to maximize
her gait, balance, strength and proprioception. We began weaning her out of a
boot-like device into a shoe.




                                                                                        PLT EXPERT - 0002
We next saw her July 28th, 2016. She was 8 months from injury and fixation. Our
notes indicate that she was progressing appropriately. She had a 3 out of 10 pain
intermittent along her calcaneus. We discussed removing the hardware. I believe
that was scheduled at this visit.

On September 6th, 2016, we took the patient back to surgery and removed her
screws in her left heel. That surgery went routinely. We saw her two weeks later.
Her wounds had healed. We removed the sutures, put steri strips over her
wounds. We began weight-bearing her and weaned her back into her shoes.
This was the last visit I had with the patient.

I was provided a disk of medical information on this patient. My main interest was
to see if there were any actual radiographs on it. There were no radiographs on
the disk. I did not read any of the physical therapy notes or further medical
treatment that she has done with future providers.
Allison Randal will likely need future medical care. It is more likely than not that
she will develop arthritis in her ankle and hindfoot with time.

Allison Randal will likely need medications for arthritis such as non-steroidal anti-
inflammatories. It is common that she may need intra-articular injections in either
her subtalar joint or ankle as part of pain relief treatments for arthritis. Should the
arthritis progress to a point where non-surgical care is not relieving her pain in a
satisfactory manner and her quality of life is being interfered with, she may
require surgery. For the subtalar joint, a subtalar arthrodesis is performed for
intractable pain following trauma. This involved removing the remaining cartilage,
bolting it together with screws and allowing the calcaneus and talus bone to heal
together. Thus, eliminating the joint and relieving her symptoms.

Should that surgery be performed, it is also well-known that, over time, that the
ankle joint will begin some arthritic change and that can continue for decades. As
in her subtalar joint, she may require non-steroidal anti-inflammatories, bracing,
injections and then surgery for her ankle. Ankle surgery for arthritic conditions
either involve ankle arthrodesis or total ankle replacement.

My opinions on the patient are my opinions alone and are based on my clinic
experience of treating patients with this condition. Please contact my office if any
further information is required.

Sincerely,


Michael E. Brage, MD
Associate Professor
Orthopaedics and Sports Medicine
University of Washington
Harborview Medical Center




                                                                                          PLT EXPERT - 0003
Exhibit F
                      GARY R. SCHUSTER, M.D. - 10/5/2017


                                                                  Page 1
         SUPERIOR COURT OF WASHINGTON IN AND FOR KING COUNTY




       MARY WHITTENBERG, a single        )
       person,                           )

                     Plaintiff,          )
                                         ) No. 16-2-29490-1 KNT
               vs.                       )

       LIVE NATION WORLDWIDE,            )
       INC., a corporation;              )
       LEGENDS MUSIC, LLC, a             )
       limited liability company;        )
       LEGENDS.HOSPITALITY, LLC, a       )
       limited liability company,        )

                     Defendants.         )


                      DEPOSITION UPON ORAL EXAMINATION OF
                             GARY R. SCHUSTER, M.D.


                         Taken at 1600 116th Avenue NE
                              Bellevue, Washington




      DATE TAKEN:      OCTOBER 5, 2017
      REPORTED BY: JOLENE C. HANECA, RPR, CCR #2741




               DTI Court Reporting Solutions - San Francisco
800-869-9132                                          www.deposition.com
                  GARY R. SCHUSTER, M.D. - 10/5/2017


                                                               Page 2
  1                     APPEARANCES
  2
  3   ATTORNEY FOR THE PLAINTIFF:
  4                 JOHN H. O'ROURKE
                    Law Office of John O'Rourke
  5                 2101 Fourth Avenue
                    Suite 2200
  6                 Seattle, Washington 98121
                    206.824.2802
  7                 johnhorourke@comcast.net
  8
  9   ATTORNEY FOR THE DEFENDANTS:
 10                 DAVID S. COTTNAIR
                    Merrick Hofstedt & Lindsey
 11                 3101 Western Avenue
                    Suite 200
 12                 Seattle, Washington 98121
                    206.682.0610
 13                 dcottnair@mhlseattle.com
 14

 15
 16
                            *****

 18
 19
 20
 21
 22
 23
 24
 25


             DTI Court Reporting Solutions - San Francisco
800-869-9132                                        www.deposition.com
                    GARY R. SCHUSTER, M.D. - 10/5/2017

                                                                         Page 4
  1                BELLEVUE, WASHINGTON, OCTOBER 5, 2017
  2                               3:50 P.M.
  3                                 —OOO—
  4
  5   GARY R. SCHUSTER, M.D.,             witness herein, having been
  6                                       first duly sworn on oath,
  7                                       was examined and testified
  8                                       as follows:
  9
 10                               EXAMINATION
 11   BY MR. COTTNAIR:
 12       Q.       Good afternoon, Doctor.       Could you state your
 13   name and business address for the record?
 14       A.       Sure.    It’s Gary Schuster; 1600 116th Avenue
 15   NE, Bellevue.
 16       Q.      And you    are familiar with the deposition
 17   process, correct?
 18       A.       I am.
 19       Q.      Are you    able to tell me how many times,
 20   approximately, you've been deposed in a forensic capacity
 21   where you have done an IME versus when you have treated
 22   someone on multiple occasions?
 23       A.       I probably couldn't.       I mean, I get probably a
 24   couple depositions a month.       So I've been doing it
 25   forever, so many years.


               DTI Court Reporting Solutions - San Francisco
800-869-9132                                          www.deposition.com
                    GARY R. SCHUSTER, M.D. - 10/5/2017

                                                                              Page 5
  1       Q.    And can you estimate for me at all what
  2   percentage of your time nowadays, say within the last
  3   year, is the ongoing active practice versus IME practice?
  4       A.    It’s probably 3 to 5 percent of my time is
  5   doing IMEs.       So I would say 90 — well, so I see 15, 20,
  6   probably 20 patients a day, in that range.               I might do
  7   zero to five IMEs a week.               So I have a hundred patients.
  8   That’s where I get that percentage.
  9         Q.   Okay. And your practice, your normal practice
          .     4    --- -■ - ■    - -- -      ■_ ■■ ■ ■ ——. .i
 10   or active practice, versus IME practice, can I try and
 11   divide them like that?
                       -- *
 12       A.    Sure. So about half is orthopedic, physical
 13   rehab medicine, and the other half -- I’m not a surgeon,
 14   but it's more physiatry, and the other 50 percent is
                    —      . ___ ____ ___________    __                     **

 15   internal medicine, general internal medicine.
 16       Q.    And I see you have records in front of you.
 17   Can you describe what those are?
 18       A.    Sure.      These were provided -- these are some
 19   of, all of the records received, I believe.               I don't have
 20   any disks on this patient.               And so they've been all
 21   summarized in my narrative to you, so.               Or not to you,
 22   but the narrative that you see.
 23       Q.    Right.
 24       A.    And then it would include the reports of King
 25   County Ambulance Services, St. Elizabeth Hospital, or


             DTI Court Reporting Solutions - San Francisco
800-869-9132                                        www.deposition.com
Exhibit G
1                                                           The Honorable Judge Benjamin H. Settle

2
3

4
5
                                 UNITED STATES DISTRICT COURT
6                               WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
7
     ALLISON N. RANDAL, an individual,               )      NO. 3:18-cv-6002 BHS
8                                                    )
                                   Plaintiff,        )      PRETRIAL ORDER
9                                                    )
            v.                                       )
10                                                   )      TRIAL DATE: OCTOBER 20, 2020
     XPO LOGISTICS, INC., a Delaware                 )
11   corporation conducting business in the State of )
     Washington; MICHAEL D. MICHELENA, an )
12   individual employed by XPO LOGISTICS,           )
     INC.; TILLAMOOK COUNTY CREAMERY )
13   ASSOCIATION, an Oregon corporation              )
     conducting business in the State of             )
14   Washington; RAY A. NAEGELI, an individual )
     employed by TILLAMOOK COUNTY                    )
15   CREAMERY ASSOCIATION; J. DOE                    )
     CORPORATIONS AND/OR ENTITIES 1-5; )
16   and DOE 1-5, individuals,                       )
                                                     )
17                                 Defendants.       )
18                                            JURISDICTION
19
             Jurisdiction is vested in this court by virtue of: Pursuant to 28 U.S.C. §1332(a)(1), this
20
     Court has diversity jurisdiction because Plaintiff does not share a state of citizenship with the
21
     Defendants. This Court also has jurisdiction based on the amount in controversy, which exceeds
22
23   $75,000. Venue is proper in the Western District of Washington, pursuant to 28 U.S.C.

24   §1391(b)(2) and (c)(2), because a substantial part of the events or omission giving rise to the claims

25   herein occurred in Lewis County and Defendants are subject to this Court’s personal jurisdiction
26

                                                                         MERRICK, HOFSTEDT & LINDSEY, P.S.
     PRETRIAL ORDER- 1                                                           AT TO RN E Y S AT L AW
     NO. 3:18-cv-6002 BHS                                                  3101 W EST ER N AVEN U E, SU IT E 200
                                                                            SEATTLE, W ASHINGTON 98121
                                                                                    (206) 682-0610
1    with respect to the civil action in question.

2                                       CLAIMS AND DEFENSES
3
             The Plaintiff will pursue at trial the following claims: Personal injury claims against
4
     Defendants for her ongoing injuries, primarily to her left heel. Plaintiff is seeking non-economic
5
     and economic damages for her injuries, including emotional distress, past and future loss of
6
     earning capacity, and, life care plan costs, and future medical expenses and treatment. Defendants
7

8    have admitted liability for the subject crash. Defendants further admit causing the injuries and

9    damages proximately caused by the subject crash.
10           Defendants will pursue the following defenses: Defendants contest the nature and extent
11
     of Plaintiff’s injuries and damages. Defendants also assert that Plaintiff failed to mitigate her
12
     alleged economic damages for lost wages and loss of earning capacity.
13
                                            ADMITTED FACTS
14

15            The following facts are admitted by the parties:

16           1.      Plaintiff is female, 45 -years -old, and currently resides in New York.

17           2.      XPO Logistics, Inc., is a corporation headquartered in Delaware that does business
18   in Washington state and throughout the countryUnited States.
19
             3.      On or about December 23, 2015, at approximately 10:25 a.m., Plaintiff was driving
20
     southbound on I-5, near mile marker 84, in Centralia Lewis County, Washington.
21
             4.      Defendant Michael Michelena (“Michelena”) was driving a tractor trailer in the
22
23   same lane, two vehicles behind Plaintiff.

24           5.      Defendant Michelena’s truck rear-ended a truck behind Plaintiff’s vehicle, thereby

25   causing the subject collision.
26

                                                                        MERRICK, HOFSTEDT & LINDSEY, P.S.
     PRETRIAL ORDER- 2                                                          AT TO RN E Y S AT L AW
     NO. 3:18-cv-6002 BHS                                                 3101 W EST ER N AVEN U E, SU IT E 200
                                                                           SEATTLE, W ASHINGTON 98121
                                                                                   (206) 682-0610
1               6.     Defendant Michelena was working on behalf of XPO Logistics, Inc. at the time of

2    the crash.
3
                7.     Defendants admit liability for the subject crash.
4
                8.     Defendants admit causing the injuries and damages proximately caused by the
5
     subject crash.
6
                9.     Defendants contest the nature and extent of Plaintiff’s injuries and damages.
7

8               10.    Defendants have asserted no affirmative defenses. (Defendants object to this

9    “fact.”)
10                                       ISSUES OF LAW AND FACT
11
                A.     Plaintiff proposes the following issues of fact:
12
                1      What amount of non-economic damages is Plaintiff entitled to due to her crash-
13
     related injuries?
14

15              2.     What amount of economic damages is Plaintiff entitled to due to her crash-related

16   injuries?

17              Plaintiff states that there are no issues of law before the Court. (Defendants dispute this
18   statement as Defendants’ motions in limine have been denied, without prejudice to Defendants’
19
     renewing them at trial.)
20
                B.     Defendants propose the following statement of issues of fact:
21
                a.     Is the future medical treatment proposed for Plaintiff’s left heel injury a medical
22
23   necessity?

24              b.     What is the amount of reasonable non-economic damages to which Plaintiff is

25   entitled, if any?
26

                                                                           MERRICK, HOFSTEDT & LINDSEY, P.S.
     PRETRIAL ORDER- 3                                                             AT TO RN E Y S AT L AW
     NO. 3:18-cv-6002 BHS                                                    3101 W EST ER N AVEN U E, SU IT E 200
                                                                              SEATTLE, W ASHINGTON 98121
                                                                                      (206) 682-0610
1            c.      What is the extent of Plaintiff’s past lost wage claim and whether Plaintiff will lose

2    any future income because of this injury?
3
             d.      What is the extent of Plaintiff’s lost earning capacity because of this injury?
4
             Defendants seek to have the following issues of law adjudicated by the Court:
5
             1.      Defendants’ motions in limine were preliminarily denied by the Court without
6
     prejudice to Defendants renewing them at time of trial. Defendants are not waiving their right to
7

8    reassert their motions in limine.

9                                          EXPERT WITNESSES
10           (a)     Defendants request, pursuant to LCR 43(j), that Plaintiff be limited to one medical
11
     expert witness, either Dr. Michael Brage, or Dr. Gary Schuster, to testify regarding Plaintiff’s
12
     injuries and treatment arising from the subject accident, permanency of her injuries, and her future
13
     treatment and prognosis.
14

15           (b)     The name(s) and addresses of the expert witness(es) to be used by each party at the

16   trial and the issue upon which each will testify is:

17           (1)     On behalf of plaintiff:
18           (i)     Michael E. Brage, MD (will testify via perpetuation deposition), Orthopedic Foot
19
     and Ankle Surgeon, Sigvard T. Hansen Foot and Ankle Institute, Harborview Medical Center, 325
20
     Ninth Avenue, Box 359798, Seattle, Washington 98104-2499, Phone: (206) 744-5707. Dr. Brage
21
     treated Plaintiff following her subject collision at Harborview Medical Center and performed two
22
23   surgeries on her left calcaneus and has treated her for ongoing pain complaints. Dr. Brage will

24   testify to Plaintiff’s injuries and their permanency, the past treatment he rendered, and provide

25   opinions on future treatment and prognosis, on a more probable than not basis. Dr. Brage is
26

                                                                         MERRICK, HOFSTEDT & LINDSEY, P.S.
     PRETRIAL ORDER- 4                                                           AT TO RN E Y S AT L AW
     NO. 3:18-cv-6002 BHS                                                  3101 W EST ER N AVEN U E, SU IT E 200
                                                                            SEATTLE, W ASHINGTON 98121
                                                                                    (206) 682-0610
1    Plaintiff’s treating provider but is a hybrid expert who is also providing opinions on future care

2    and treatment on a more probable that not basis. Dr. Brage, therefore, is also being designated as
3
     an expert witness, pursuant to FRCP 26(2)(B).
4
             (ii)    Gary Schuster, MD (will testify live or via Zoom, unless the Court orders otherwise,
5
     in light of COVID-19 and Emergency Orders in effect at the time of trial?), Broadway Sports &
6
     Internal Medicine, 1600 116th Avenue Northeast, Suite 202, Bellevue, WA 98004. Dr. Schuster
7

8    is a forensic medical expert and will testify to Plaintiff’s injuries and treatment arising from the

9    subject collision, permanency of injuries, future treatment and prognosis, permanent physical
10   restrictions, the effect of injuries on ability to work, and Plaintiff’s life care plan on a more
11
     probable than not basis.
12
             (iii)   John R. Cary, MA, CRC, CDMS, VRC (will testify via Zoom, unless the Court
13
     orders otherwise, in light of COVID-19 and Emergency Orders in effect at the time of triallive or
14

15   via zoom?), OSC Vocational Systems, Inc., 601 SW 152nd Street, Burien, WA 98166. Mr. Cary

16   will testify to his opinions regarding Plaintiff’s life care plan and past and future reduced earning

17   capacity on a more probable than not basis.
18           (iv)    William Brandt (will testify via Zoom, unless the Court orders otherwise, in light
19
     of COVID-19 and Emergency Orders in effect at the time of trial), live or via zoom?), Brandt
20
     Forensic Economics, PO Box 10187, Bainbridge Island, WA 98110. Mr. Brandt will testify to his
21
     opinions regarding Plaintiff’s economic losses in present-day value, specifically Plaintiff’s life
22
23   care plan, future medical costs and treatment, and past and future reduced earning capacity, on a

24   more probable than not basis.

25           (2)     On behalf of defendants:
26

                                                                        MERRICK, HOFSTEDT & LINDSEY, P.S.
     PRETRIAL ORDER- 5                                                          AT TO RN E Y S AT L AW
     NO. 3:18-cv-6002 BHS                                                 3101 W EST ER N AVEN U E, SU IT E 200
                                                                           SEATTLE, W ASHINGTON 98121
                                                                                   (206) 682-0610
1            (i)     Defendants will not be calling any of their own expert witnesses. Defendants are

2    not waiving their right to re-assert the objections contained in their motions in limine regarding
3
     Plaintiff’s expert witnesses, which motions the Court previously denied, but without prejudice to
4
     Defendants’ right to make the same objections contained in the motions in limine at trial.
5
                                           OTHER WITNESSES
6
                     The names and addresses of witnesses, other than experts, to be used by each party
7

8    at the time of trial and the general nature of the testimony of each are:

9            (a)     On behalf of plaintiff:
10           (i)     Allison N. Randal (will testify via Zoom, unless the Court orders otherwise, in light
11
     of COVID-19 and Emergency Orders in effect at the time of triallive or via zoom?), c/o
12
     Washington Injury Lawyers, PLLC. Ms. Randal is the Plaintiff and will testify regarding the
13
     subject collision, her injuries, and damages, including but not limited to damage to her professional
14

15   career, her relationships, and her ongoing physical and emotional pain and suffering.

16           (ii)    Michael D. Michelena (via video deposition testimony in lieu of live testimony),

17   c/o Merrick, Hofstedt & Lindsey, P.S., and Lewis Brisbois Bisgaard & Smith, LLP. Mr. Michelena
18   is the Defendant Driver and was working on behalf of Defendant XPO Logistics, Inc. at the time
19
     of the subject crash. He His deposition transcript will be admitted in lieu of live testimony, which
20
     will discuss the subject collision and the surrounding circumstancesmay be called to testify
21
     regarding the subject collision and the surrounding circumstances.
22
23           (iii)   Martin “Max” Randal (will testify via Zoom, unless the Court orders otherwise, in

24   light of COVID-19 and Emergency Orders in effect at the time of trial), live or via live video?),

25   10609 171st Ct NE, Redmond, WA 98052. Mr. Martin “Max” Randal is Plaintiff’s son. He was
26

                                                                         MERRICK, HOFSTEDT & LINDSEY, P.S.
     PRETRIAL ORDER- 6                                                           AT TO RN E Y S AT L AW
     NO. 3:18-cv-6002 BHS                                                  3101 W EST ER N AVEN U E, SU IT E 200
                                                                            SEATTLE, W ASHINGTON 98121
                                                                                    (206) 682-0610
1    the Ms. Randal’s front-seat passenger in the subject collision. He may be called to testify regarding

2    the subject crash, Plaintiff’s physical and emotional condition before the subject crash, Plaintiff’s
3
     injuries and damages arising from the subject crash, as well as how the injuries and damages
4
     continue to affect her life and their relationship.
5
             (iv)       Jeffrey Martin (will testify via Zoom, unless the Court orders otherwise, in light of
6
     COVID-19 and Emergency Orders in effect at the time of triallive or via zoom?), 2208 16th Ave                    Formatted: Superscript
7

8    S, Seattle, Washington. Mr. Jeffrey Martin is Plaintiff’s brother. He may be called to testify

9    regarding Plaintiff’s physical and emotional condition before the subject crash, Plaintiff’s injuries
10   and damages arising from the subject crash, as well as how the injuries and damages continue to
11
     affect her life.
12
             (v)        Stefano Rivera (will testify via Zoom, unless the Court orders otherwise, in light of
13
     COVID-19 and Emergency Orders in effect at the time of triallive or via live video?), 40 Alta St.,
14

15   Apt. 3, San Francisco, CA 94133-3527. Mr. Stefano Rivera was Plaintiff’s boyfriend at the time

16   of the subject crash. He may be called to testify regarding his Plaintiff’s physical and emotional

17   condition before the subject crash, Plaintiff’s injuries and damages arising from the subject crash,
18   how their relationship was affected due to the crash, how Plaintiff’s injuries and damages arising
19
     from the subject crash affected her professional career, as well as how the injuries and damages
20
     continue to affect her life.
21
             (vi)       Matthew Treinish (will testify via Zoom, unless the Court orders otherwise, in light
22
23   of COVID-19 and Emergency Orders in effect at the time of triallive or via live video?), 14

24   Dartantra Drive, Hopewell Junction, New York 12533. Mr. Matthew Treinish is Plaintiff’s

25   boyfriend and currently resides with her. He may be called to testify regarding his knowledge of
26

                                                                            MERRICK, HOFSTEDT & LINDSEY, P.S.
     PRETRIAL ORDER- 7                                                              AT TO RN E Y S AT L AW
     NO. 3:18-cv-6002 BHS                                                     3101 W EST ER N AVEN U E, SU IT E 200
                                                                               SEATTLE, W ASHINGTON 98121
                                                                                       (206) 682-0610
1    Plaintiff’s injuries and damages, as well as how the injuries and damages affect her life.

2            (vii)   Michael E. Brage, MD (will testify by perpetuation deposition), Orthopedic Foot
3
     and Ankle Surgeon, Sigvard T. Hansen Foot and Ankle Institute, Harborview Medical Center, 325
4
     Ninth Avenue, Box 359798, Seattle, Washington 98104-2499. Dr. Brage treated Plaintiff
5
     following her subject collision at Harborview Medical Center and performed two surgeries on her
6
     left calcaneus and has treated her for ongoing pain complaints. Dr. Brage will testify to Plaintiff’s
7

8    injuries and their permanency, the past treatment he rendered, and provide opinions on future

9    treatment and prognosis, on a more probable than not basis.
10           (b)     On behalf of defendantsDefendants:
11
             (i)     Defendants will not be calling any of their own lay witnesses. Defendants are not
12
     waiving their right to re-assert the objections contained in their motions in limine regarding
13
     plaintiff’s lay witnesses, which motions the Court previously denied, but without prejudice to
14

15   Defendants’ right to make the same objections contained in the motions in limine at trial.

16   Defendants also reserve their right to call rebuttal and/or impeachment witnesses, including any

17   witnesses listed herein by plaintiff.
18                                                EXHIBITS
19
                     Neither Plaintiff nor Defendant intend to offer any exhibits at trial.
20
     Defendants reserve the right to offer rebuttal and/or impeachment exhibits, if appropriate.
21   A. Plaintiff’s Exhibits.
      Exhibit #      Description
22    1              Illustration of Plaintiff’s Keynote Travel (demonstrative)
      2              John Cary LCP (demonstrative)
23    3              William Brandt’s Economic Analysis (demonstrative)
      4              Illustration of Mechanism of Event (demonstrative)
24    5              Photographs of Trips with Martin “Max” Randal (demonstrative)
      6              Illustration of Mechanism of Injury (demonstrative)
25    7              Illustration of Plaintiff’s Family Tree (demonstrative)
      8              Photographs of Plaintiff from Mt. St. Helens, Sudan, and Australia (demonstrative)
26    9              Photograph of Plaintiff’s TENS Unit (demonstrative)
                                                                          MERRICK, HOFSTEDT & LINDSEY, P.S.
     PRETRIAL ORDER- 8                                                            AT TO RN E Y S AT L AW
     NO. 3:18-cv-6002 BHS                                                   3101 W EST ER N AVEN U E, SU IT E 200
                                                                             SEATTLE, W ASHINGTON 98121
                                                                                     (206) 682-0610
1     10               Photographs of Plaintiff’s Family (demonstratives)
      11               YouTube Clips of Plaintiff’s Keynotes Prior to and After Subject Collision
2                      (https://www.youtube.com/watch?v=L6bL8WM6V9Y&t=7s;
                       https://www.youtube.com/watch?v=qBUC03U3Zqw&t=13s;
3                      https://www.youtube.com/watch?v=cT1IAbdJ5ys&t=4s)
4    B. Defendants’ Exhibits
5             Defendants have not disclosed any exhibits and reserve the right to rely upon any admitted
6
     exhibits of Plaintiff at trial.
7
                                        DEPOSITION TRANSCRIPTS
8
           A. Plaintiff’s Deposition Transcripts
9

10    WITNESS                          PAGES                                            DATE
      Michael D. Michelena             5:4 - 10;                                        January 21, 2020
11                                     6:9 - 20;
                                       8:19 - 21;
12                                     13:20 - 25;
                                       14:1 - 6;
13                                     15:24 - 25;
                                       16:1 - 7;
14                                     18:5 - 19;
                                       66:9 - 15;
15                                     88:14 - 19;
                                       89:15 - 25;
16                                     90:1 - 11;
                                       95:3 – 25;
17                                     96:1 – 25;
                                       97:1 - 5;
18                                     98:20 - 25;
                                       99:1 - 3:9 - 13;
19                                     104:7 - 18;
                                       111:19 - 25;
20                                     112:1 - 11:19 - 25;
                                       113:1 - 25;
21                                     114:1 - 25;
                                       115:1 - 25;
22                                     116:1 - 6;
                                       119:7 - 20;
23                                     128:5 - 9:19 - 20;
                                       130:8 - 10:13 - 15;
24                                     131:6 - 8;
                                       132:7 - 20;
25                                     133:1 - 3;
                                       141:8 - 15:20 - 24;
26                                     149:4 - 13;

                                                                        MERRICK, HOFSTEDT & LINDSEY, P.S.
     PRETRIAL ORDER- 9                                                          AT TO RN E Y S AT L AW
     NO. 3:18-cv-6002 BHS                                                 3101 W EST ER N AVEN U E, SU IT E 200
                                                                           SEATTLE, W ASHINGTON 98121
                                                                                   (206) 682-0610
1                                   150:1 - 6:18 - 25;
                                    151:1,:10 - 12:17 - 24;
2                                   152:23 - 25;
                                    153:1 - 2;
3                                   169:2 - 17;
                                    170:8 - 11;
4                                   173:24;
                                    174:15 – 23;
5                                   186:23 - 25;
                                    187:1 - 5:10 – 17.
6
7        B. Defendants’ Deposition Transcripts
8            Defendants have not disclosed any deposition transcripts and reserve the right to rely upon
9
     any admitted deposition transcripts of Plaintiff at trial. Defendants contest Plaintiff’s proposed
10
     deposition transcripts.
11
                                                                                                                  Formatted: Indent: First line: 0", Widow/Orphan control
12

13                                      ACTION BY THE COURT

14           (a)     This case is scheduled for trial without a jury on October 20, 2020 at 9:00 a.m.;

15           (b)     Trial briefs shall be submitted to the Court on or before September 29, 2020;
16           (c)     The Court shall review Plaintiff’s deposition designation on September 29, 2020 of
17
     Defendant Michelena with Defendants’ objections and Plaintiff’s counter-objections prior to trial
18
     so Plaintiff may properly prepare Defendant Michelena’s deposition video for trial.
19
             (c)     Defendants request, pursuant to LCR 43(j), that, before the Pre-Trial Conference,
20

21   the Court require Plaintiff to select one medical expert witness, either Dr. Michael Brage, or Dr.

22   Gary Schuster, to testify regarding Plaintiff’s injuries and treatment arising from the subject

23   accident, permanency of her injuries, and her future treatment and prognosis.                                Commented [YH1]: The Court has already ruled on this in
                                                                                                                  Defendants's MIL and advised Defendants to make their objection at
24                                                                                                                the time of trial, if necessary.
             This order has been approved by the parties as evidenced by the signatures of their counsel.
25
     This order shall control the subsequent course of the action unless modified by a subsequent order.
26

                                                                        MERRICK, HOFSTEDT & LINDSEY, P.S.
     PRETRIAL ORDER- 10                                                         AT TO RN E Y S AT L AW
     NO. 3:18-cv-6002 BHS                                                 3101 W EST ER N AVEN U E, SU IT E 200
                                                                           SEATTLE, W ASHINGTON 98121
                                                                                   (206) 682-0610
1    This order shall not be amended except by order of the court pursuant to agreement of their parties

2    or to prevent manifest injustice.
3
             DATED this _____day of September 2020.
4
5                                                         ____________________________________
                                                          Hon. Benjamin H. Settle
6                                                         United States District Judge
7

8    FORM APPROVED.
9

10   _____________________________
     Young-Ji Ham, WSBA # 46421
11   Jenna M. Labourr, WSBA # 44555
     Attorneys for Plaintiff Allison Randal                                                                      Formatted: Font: Italic
12

13   Address:
     WASHINGTON INJURY LAWYERS, PLLC
14   1700 7th Avenue, Suite 2100                                                                                 Formatted: Superscript
     Seattle, WA 98101
15
     Phone: (425) 312-3057
16

17
18

19
20

21

22
23

24

25

26

                                                                       MERRICK, HOFSTEDT & LINDSEY, P.S.
     PRETRIAL ORDER- 11                                                        AT TO RN E Y S AT L AW
     NO. 3:18-cv-6002 BHS                                                3101 W EST ER N AVEN U E, SU IT E 200
                                                                          SEATTLE, W ASHINGTON 98121
                                                                                  (206) 682-0610
1    FORM APPROVED.

2
3
     _________________________
4    Shawn A. Toliver, pro hac vice
     Shawn.Toliver@lewisbrisbois.com
5
     Lewis Brisbois Bisgaard & Smith
6    2185 N. California Blvd., Ste. 300
     Walnut Creek, CA 94596
7
     Telephone: (925) 357-3456
8    Facsimile: (925) 478-3260

9

10   ____________________________
     Thomas J. Collins, WSBA # 2157
11   tcollins@mhlseattle.com
12   3101 Western Avenue, Suite 200
     Seattle, WA 98121
13   Telephone: (206) 682-0610
     Facsimile: (206) 467-2689
14
     Attorney for Defendants XPO Logistics, Inc. and Michael D. Michelena
15
16

17
18

19
20

21

22
23

24

25

26

                                                                   MERRICK, HOFSTEDT & LINDSEY, P.S.
     PRETRIAL ORDER- 12                                                    AT TO RN E Y S AT L AW
     NO. 3:18-cv-6002 BHS                                            3101 W EST ER N AVEN U E, SU IT E 200
                                                                      SEATTLE, W ASHINGTON 98121
                                                                              (206) 682-0610
